DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of wet AMD and neovascular AMD in the reply filed on 07 April 2022 is acknowledged.  The traversal is on the ground(s) that “these names describe the same condition as defined in the instant application”.  Applicant’s argument is noted and the claims will be addressed for this issue accordingly.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9 and 26-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (DME), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07 April 2022.
It is noted that Applicant indicated claims 1-8, 10-25 and 29-36 as reading on the elected species.  However, claims 29-32 are limited to DME and therefore, are withdrawn.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13 January 2021, 03 February 2021 and 07 April 2022 have been considered by the examiner.  Applicant should note that there are several references which have improper citations (information is not sufficient to identify the information being provided) as well as illegible submissions.  These citations have been lined through as they could not be considered and/or are not compliant.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The claims are limited to particular ophthalmologic diseases utilizing a particular agent and the title should reflect this as this is the invention to which the claims are directed.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it fails to include that which is new in the art to which the invention pertains.  The invention is directed to treatment of particular conditions which are not reflected in the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-9, 24-25, 33, 34 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 recite “treating a patient suffering from an ocular vascular disease” and claim 8 lists a number of ocular conditions.  However, not all of the conditions which are listed would be considered ocular vascular disease.  Therefore, the scope of “ocular vascular disease” is unclear because if the disease is not a vascular disease (i.e. involving the vasculature of the eye) but is included in the claims as being an ocular vascular disease, the scope of “ocular vascular disease” is unclear and the metes and bounds cannot be determined.  For example, claim 8 lists uveitis which is an inflammation of the middle layer of the eye and not vascular in nature (see also choroiditis, retinitis, conjunctivitis, etc.).
Claim 6 is directed to the method of claim 3 “wherein the bispecific antibody is used to prolong the time to retreatment and/or to prolong the time to loss of visual acuity”.  However, claim 6 is a “use” claim as the claim recites a use but fails to recite any positive, active steps in the process delimiting how this use is actually practiced (see MPEP 2173.05(q)).
Claim 7 is unclear because of the recitation of “following a treatment initiation of 3 to 7 monthly administrations”.  Claim 7 depends from claim 3 which recites administration “of every 8 weeks or less frequently”.  There is no “treatment initiation” recited and there is no indication of any monthly administration.  Therefore, the metes and bounds of “treatment initiation” is not clear as it is not defined in the claims nor is it clear that this claim is even properly dependent as the treatment in claim 3 could be a single administration based on “or less frequently”.  As there is no requirement that claim 3 even encompass monthly administrations, claim 7 is not consistent with the limitations recited in claim 3. Therefore, it is not clear what the treatment protocol is exactly and the metes and bounds of the claim cannot be determined.  
Claims 8 and 9 recited wet age-related macular degeneration (wet AMD) and neovascular AMD as alternate embodiments.  However, the specification at page 21 equates wet AMD with neovascular AMD and states that wAMD is also called neovascular AMD.  This point was reiterated in the response to the species election filed 07 April 2022.  The claims are indefinite because the claims appear to indicate that these are different conditions and therefore, different diseases to be treated.  If neovascular AMD is merely a synonym for wet AMD and vice versa, the claims should not list them as separate conditions.  If they are separate conditions, the metes and bounds of what would be considered wet AMD versus neovascular AMD is not clear.  If they are the same thing, then one of the terms could be put in parentheses along with the alternate term such that it is clear that they are intended to encompass the same condition.  
Regarding claims 24-25, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (the claims recite “e.g. monotherapy”).  See MPEP § 2173.05(d).
Claim 33 is a method of claim 3 “wherein the treatment of patients suffering from AMD includes following treatment initiation a dosing schedule that extends the administration interval in stable absence of disease, or shortens the interval if there is disease activity”.  However, this recitation is unclear and the metes and bounds of what is being claimed cannot be determined.  Claim 3 fails to recite any “treatment initiation” or dosing schedule.  Claim 3 recites that the administration is every 8 weeks or less frequent, which could also encompass a single injection.  The phrase “administration interval” is not defined and therefore, the metes and bounds of the claim are unclear.
Claim 34 is directed to a method of claim 33 “wherein such dosing schedule includes that the patient receives Q8W or Q12W or Q16W dosing, dependent on their disease state”.  The claim is indefinite because there is no indication what the dependence on the disease state means or how it affects the dosing.
Claim 36 is indefinite for the “embodiment” limitations.  It is not clear if the recitation in the parentheses are limitations or if they are exemplifications and therefore, not actual limitations.
Claim 36 contains the trademark/trade name Cirrus™, Topcon™ and Optovue™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade names are used to identify/describe devices for measuring spectral domain optical coherence tomography and, accordingly, the identification/description is indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites that the bispecific antibody of claim 3 is a VEGF antagonist/inhibitor and an ANG2 antagonist/inhibitor or inhibits binding of VEGF to its receptor VEGFR and inhibits binding of ANG2 to its receptor TIE2.  However, the antibody of claim 3 depends from claim 2 which already states that the antibody binds to VEGF and ANG-2 and would necessarily need to be an inhibitory/antagonist antibody to function in the claimed methods.  The additional functional recitations appear to be unnecessary as they do not further limit the subject matter of the preceding claims because this functionality would be inherent to the antibodies used in the methods as they would necessarily be inhibitors/antagonists.  If this is not the case, claims 1-2 may be subject 112 rejections to limit the scope of the antibodies.  This rejection is not being made at this time because it appears to be an unreasonable interpretation for the bispecific antibody which binds VEGF and ANG2 to be an agonist antibody.  Additionally, the Examiner is not aware of any bispecific antibodies to VEGF and ANG2 which are agonist antibodies and is unaware of any bispecific antibodies to VEGF and ANG2 which do not block binding to their respective receptors.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Regula et al. (Mol. Med.  8(11):  1265-1288, 2016).
Regula et al. teach administration of a bispecific antibody (CrossMAb; RG7716) which neutralizes VEGF-A and ANG-2 for the purposes of treating neovascular eye diseases.  Regula et al. teach that intravitreal administration of RG7716 in a laser-induced CNV model in non-human primates (dose of 90 µg and 30µg) reduced the severity of the condition by 0.67 and 1.35 compared to monotherapy which reduced the severity by 0.85 (see page 1277, paragraph spanning columns 1 and 2).  Therefore, Regula et al. anticipates the instant claim.

Claim(s) 1-4, 8, 10, 17-23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakravarthy et al. (cited by Applicant).
Chakravarthy et al. teach treatment of neovascular age-related macular degeneration (AMD) by intravitreal administration of RG7716, which is a bispecific antibody that binds VEGF and ANG-2.  This is the same antibody recited in the instant application and recited in the instant claims.  Chakravarthy et al. teach single intravitreal doses of 0.5mg up to 6 mg as well as multiple-doses of 3 mg and 6 mg (see abstract).  The doses were administered in injection volumes of 0.05 ml and 0.1 ml (see page 476, column 1).  Outcomes were determined by changes in baseline BCVA and central subfield thickness (CST) measured at 4 weeks and beyond (see page 479, column 1-2).  The patients had all been previously treated with anti-VEGF therapy and all patients had a confirmed diagnosis of neovascular AMD (see page 475, column 2).  Therefore, Chakravarthy et al. anticipate the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 5, 12-16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarthy et al. (cited by Applicant).
The disclosure of Chakravarthy et al. is provided above.  With regard to claim 5, Chakravarthy et al. does not teach determination of the outcome of gain of letters in the BCVA/ETDRS letter score at 45-60 weeks after the start of treatment.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to continue to evaluate a patient who had undergone therapy by the method of Chakravarthy to determine if the treatment was still effective after the treatment had been terminated.  Because Chakravarthy et al. had used the gain of letters in the BCVA/ETDRS letter score as a measure to assess improvement in the condition by the treatment with the bispecific antibody, it would have been obvious to continue to use this method to assess the patient’s disease state.
With regard to claims 12-16, Chakravarthy et al. does not teach administration of the bispecific antibody every 10-12 weeks, every 11-13 weeks, every 12-14 weeks, every 13-15 weeks or every 14-16 weeks.  However, based on the teaching that the bispecific antibody was successful in treating neovascular AMD by administration every 4 weeks, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine other treatment regiments such as increasing the time between administrations in order to optimize the effects of the drug as well as reduce the number of administrations to the patient.  One would be motivated to increase the time between administrations because the drug is administered directly into the eye and this would reduce the amount of discomfort a patient might experience.  
With regard to claim 24, Chakravarthy et al. does not teach administration of the bispecific antibody to patients who have not been previously treated with anti-VEGF treatment.  However, based on the teaching that the bispecific antibody was successful in treating neovascular AMD in patients who had been previously administered an anti-VEGF treatment, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the bispecific antibody to any patient experiencing neovascular AMD in order to treat the condition because Chakravarthy et al. teach that the antibody successfully treats the condition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clinical trial study NCT03038880 – teaches administration of RG7716 for treatment of neovascular AMD.  The trial specifically utilizes parameters of loss of 15 to 5 letters from baseline in BCVA as a measure of visual acuity and determining outcomes of treatment.
Clinical trial study NCT02484690 – this study is the basis for the Chakravarthy et al. paper.  Published June 24, 2015.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647